Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below.  Should the changes and /or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.3.12.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The following claim has been amended upon agreement by applicant during a telephone conversation with Mr. Thomas J. Tuytschaevers on 01/28/2021.
	The following are the amendment will replace the original claims. 
1. (Currently Amended)  A method for indexing a storage system, the method comprising:
analyzing a storage system comprising a plurality of items, wherein the plurality of items includes at least one of email accounts; documents; folders; and items that are not text-searchable held in email system files or document management systems, each item stored in one of a plurality of data centers, by accessing each item within the data center where that item is stored;
determining whether to index at least one of the plurality of items using a first process, wherein the first process determines whether to index an item directly, or to index the at least one of the plurality of items using a second process, each of the first and second processes being executed in a cloud computer service; 
, wherein indexing items that are not text searchable comprises performing a character recognition operation on those items to generate text and identifying character strings within the text; and
collecting results from the indexing at a control system; and providing a master index comprising all of the results, thereby allowing a user to find material within the storage system by using the master index.  

2. (Previously Presented) The method of claim 1, wherein accessing each item within the data center comprises using a password specific to that item.

3. (Original) The method of claim 1, wherein the plurality of items includes email accounts; documents; folders; and items that are not text-searchable.

4. (Discussion Draft) The method of claim 3, wherein items that are not text-searchable include PDF-formatted files and image files

5. (Original) The method of claim 1, wherein each of the plurality of data centers comprises a separate building housing storage computers.

6. (Original) The method of claim 1, wherein each item is stored in one of the plurality of data centers within a computer device comprising a non-transitory memory.

7. (Original) The method of claim 1, wherein the control system comprises at least one control computer comprising a control processor coupled to a non-transitory memory.

8. (Original) The method of claim 1, wherein the plurality of items comprises email accounts and further wherein accessing those email accounts includes use of a password for each account or an admin password to access multiple accounts.

9. (Original) The method of claim 1, wherein the plurality of data centers are each part of the cloud computing service.

10. (Original) The method of claim 9, wherein each item is indexed by process within the data center where that item is stored.


11.  (Currently Amended )  A system for indexing a storage system, the system comprising:
a control computer comprising a processor coupled to a non-transitory memory containing instructions causing the control computer to coordinate an indexing operation of data stored in a cloud comprising a plurality of items, each item stored in one of a plurality of data centers, wherein the plurality of items includes at least one of email accounts; documents; folders; and items that are not text-searchable held in email system files or document management systems, by:
accessing each item within the data center where that item is stored;

causing the first process or the second process within that data center to index that item, wherein indexing items that are not text searchable comprises performing a character recognition operation on those items to generate text and identifying character strings within the text;
collecting or compiling results from indexing the plurality of items; and 
providing a master index comprising all of the results, thereby allowing a user to find material within the storage system by using the master index.

12. (Previously Presented) The system of claim 11, wherein accessing each item within the data center comprises using a password specific to that item.

13. (Previously Presented) The system of claim 11, wherein the plurality of items includes email accounts; documents; folders; and items that are not text-searchable held in email system files or document management systems.  

14. (Discussion Draft) The system of claim 13, wherein items that are not text-searchable include PDF-formatted files and image files



16. (Original) The system of claim 11, wherein each item is stored in one of the plurality of data centers within a computer device comprising a non-transitory memory.  

17. (Original) The system of claim 11, wherein the control computer is further operable to cause each process to determine whether to index an item directly or to itself cause a second process to index the item.

18. (Previously Presented) The system of claim 11, wherein the plurality of items comprises email accounts or documents in file sharing or document management systems and further wherein accessing those email accounts and documents includes use of a password for each account.

19. (Original) The system of claim 11, wherein the plurality of data centers are each part of a cloud computing service.

20.  (Original) The system of claim 19, wherein each process used to index the items is provided by the cloud computing service.  



Allowable Subject Matter
With respect to claims 1-20, Based the Appeal Conference on 01/13/2021 to open prosecution, and further the Examiner’s amendment above, therefore, the previous office are withdrawn.  The claims 1-20 are allowed.
Communication Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG T VY whose telephone number is (571)272-1954.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on (571)272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
/HUNG T VY/               Primary Examiner, Art Unit 2163 
January 30, 2021